UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6867


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAMSADEEN IBN PURVIS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00495-AW-1; 8:08-cv-00170-AW)


Submitted:   June 29, 2010                 Decided:   July 14, 2010


Before TRAXLER, Chief Judge, and KING and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shamsadeen Ibn Purvis, Appellant Pro Se. Michael Richard Pauze,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shamsadeen      Ibn   Purvis        seeks    to    appeal      the   district

court’s    order    dismissing       his      28    U.S.C.A.       § 2255     (West     Supp.

2010) motion.           The order is not appealable unless a circuit

justice    or    judge    issues     a   certificate         of    appealability.            28

U.S.C. § 2253(c)(1) (2006).              A certificate of appealability will

not    issue    absent    “a    substantial         showing       of   the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that     reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,          537   U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Purvis has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3